DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment/remarks filed on 03/15/2021 have been entered and fully considered.  Claims 1-24 are pending.  Claim 6 is amended.  Claims 1-24 are examined herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 1 and 4-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0019995 A1 (“Zhamu ‘995”) in view of US 2015/0064575 A1 (“He”) and US 2016/0104882 A1 (“Yushin”).
Regarding claim 1, Zhamu ‘995 discloses a graphene foam (Abstract) for application as a current collector and/or electrode material in a battery ([0019]).  The graphene foam comprises a sheet or roll of solid graphene foam composed of multiple pores or cells and pore walls containing graphene sheets ([0023], [0037], [0059]).  The pore walls contain a pristine graphene material having essentially zero % of non-carbon elements, or a non-pristine graphene material having from 0.001% to 5% by weight of non-carbon elements wherein the non-pristine graphene is selected from graphene oxide, reduced graphene oxide, graphene fluoride, graphene chloride, graphene bromide, graphene iodide, hydrogenated graphene, nitrogenated graphene, chemically functionalized graphene, or a combination thereof ([0021]-[0022], [0060]).  This graphene foam wall is not made by gluing or bonding discrete flakes/platelets together with a resin binder, linker, or adhesive; instead, they are merged through joining or forming of covalent bonds with one another ([0095]).
Zhamu ‘995 does not expressly disclose a selenium coating or particles residing in said pores or bonded to said pore walls of said solid graphene foam.
He discloses a rechargeable lithium-selenium cell having a cathode active material selected from SexSy (x/y ratio=0.01 to 100) or a mixture or alloy of Se and S (Abstract; [0053]; Table 2).  He further discloses a cathode current collector of a 
Zhamu ‘995 and He do not expressly disclose that the selenium coating or particles occupy 35% or less of a pore volume of said pores.
Yushin discloses a battery electrode comprising composite particles (Abstract).  The composite particles comprise a scaffolding matrix material 102 and high-capacity active material 101 confined within the scaffolding matrix 102.  In one embodiment, the composite particles comprise unfilled space forming pores 105 (Fig. 1B; [0046]).  In this case, pores are partially filled with the high-capacity active material 101, thus leaving some unfilled pores 105.  This additional pore volume is available for expansion of the active material 101 during electrochemical reactions (battery cycling) ([0046]).  Yushin teaches providing sufficient pore volume within the “scaffolding material-active material” composite to accommodate from around 20 vol. % to around 100 vol. % of such a volume expansion without causing composite particle fractures ([0037]).  
As discussed above, He discloses a mixture of selenium and sulfur as the active material.  In exemplary embodiments, the cathode active material is 20% or 60% selenium (Table 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided unfilled space in the pores as taught by Yushin to allow for expansion of the active material during electrochemical reactions.  Regarding the percentage of space occupied by the active material, the range taught by Yushin overlaps the instant range when taking into account the ratio of selenium and sulfur.  Accommodating a 20% to 100% expansion equates to occupying approximately 50% to 83% prior to expansion (1/(1+1) to 1/(1+0.2)), wherein 20% to 60% is occupied by selenium.  The percentage of occupied pore volume would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention because the range disclosed by Yushin overlaps the range as claimed.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Furthermore, “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also, In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997); In re Woodruff,
Regarding claim 4, modified Zhamu ‘995 discloses the graphene foam-protected selenium cathode layer of claim 1.  Zhamu ‘995 further discloses the graphene foam (without selenium) has a density of 0.1 to 1.5 g/cm3 ([0022], [0030], [0038], [0063]).
Regarding claim 5, modified Zhamu ‘995 discloses the graphene foam-protected selenium cathode layer of claim 1.  He discloses examples wherein the weight percentage of selenium relative to the selenium and graphene falls within the claimed range (Table 2).  See, for example, K-1 where selenium is present at 75 wt% and R-1 wherein selenium is present at 69 wt% relative to the total weight of selenium and support material (i.e. graphene).
                
                    80
                     
                    g
                     
                    S
                    e
                    
                        
                            S
                        
                        
                            2
                        
                    
                    ×
                    
                        
                            78.96
                             
                            g
                             
                            S
                            e
                        
                        
                            143.09
                             
                            g
                             
                            S
                            e
                            
                                
                                    S
                                
                                
                                    2
                                
                            
                        
                    
                    =
                    44.15
                     
                    g
                     
                    S
                    e
                
            	                
                    
                        
                            44.15
                             
                            g
                             
                            S
                            e
                        
                        
                            44.15
                             
                            g
                             
                            S
                            e
                            +
                            20
                             
                            g
                             
                            g
                            r
                            a
                            p
                            h
                            e
                            n
                            e
                        
                    
                    =
                    69
                     
                    w
                    t
                    %
                
            
Regarding claim 7, modified Zhamu ‘995 discloses the graphene foam-protected selenium cathode layer of claim 1.  He discloses the active material (i.e. selenium) is preferably grinded into nanometer scale, for example ≤ 10 nm ([0106]).  In other embodiments, coating thickness of lower than 100 nm is preferred ([0138]).  The thickness or diameter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention because the thickness or diameter disclosed by He overlaps the thickness or diameter as claimed.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Furthermore, “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  In re Peterson, 65 USPQ2d 1379 (CAFC 2003).  See also In re Geisler, 116 F.3d 1465, In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and MPEP 2144.05.
Regarding claims 8 and 9, modified Zhamu ‘995 discloses the graphene foam-protected selenium cathode layer of claim 1.  Zhamu ‘995 discloses the thickness of the graphene foam is no greater than 200 µm ([0038]) and the thickness of the film can be varied from approximately 10 to 100 µm ([0122]).
Regarding claim 10, modified Zhamu ‘995 discloses the graphene foam-protected selenium cathode layer of claim 1.  He discloses the cathode active material may be supported by a network of conductive nano filaments selected from carbon nano-tubes, carbon nano-fibers, graphene sheets, exfoliated graphite flakes, carbon black, or a combination thereof ([0037]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have included at least one of carbon nanotubes, carbon nanofibers, exfoliated graphite flakes, or carbon black in addition to the graphene because He discloses they are materials known in the art for the same purpose.  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Regarding claims 11, 12, 14, and 15, modified Zhamu ‘995 discloses the graphene foam-protected selenium cathode layer of claim 1.  Zhamu ‘995 discloses the graphene may contain functional groups such as —F, —OH, >O, and —COOH ([0091]).  
Regarding claims 13, 16, and 17, modified Zhamu ‘995 discloses the graphene foam-protected selenium cathode layer of claim 1.  It is noted that the chemically functionalized graphene in claim 1 is recited in the alternative.  Zhamu ‘995 discloses pristine graphene material and non-pristine graphene is selected from graphene oxide, reduced graphene oxide, graphene fluoride, graphene chloride, graphene bromide, graphene iodide, hydrogenated graphene, and nitrogenated graphene ([0021]-[0022], [0060]).  Because Zhamu ‘995 meets the other alternative limitations, see above, limitations further specifying the alternative limitation chemically functionalized graphene are not necessary to further address.
Regarding claims 18 and 21
Regarding claim 19, modified Zhamu ‘995 discloses the alkali metal-selenium battery of claim 18.  He discloses an additional separate cathode collector is optional ([0111]-[0112], [0114], [0116]).
Regarding claim 20, modified Zhamu ‘995 discloses the alkali metal-selenium battery of claim 18.  He discloses an optional additional separate cathode collector ([0036], [0111]-[0112], [0114], [0116]).  He further discloses the anode comprises an anode current collector ([0036]).
Regarding claims 22-24, modified Zhamu ‘995 discloses the alkali metal-selenium battery of claim 18.  He discloses the electrolyte comprises a quasi-solid electrolyte comprising a solvent and a salt ([0028]-[0033]).
The solvent may be ethylene carbonate (EC), dimethyl carbonate (DMC), methylethyl carbonate (MEC), diethyl carbonate (DEC), ethyl propionate, methyl propionate, propylene carbonate (PC), gamma-butyrolactone (γ-BL), acetonitrile (AN), ethyl acetate (EA), propyl formate (PF), methyl formate (MF), toluene, xylene, methyl acetate (MA), fluoroethylene carbonate (FEC), vinylene carbonate (VC), allyl ethyl carbonate (AEC), 1,3-dioxolane (DOL), 1,2-dimethoxyethane (DME), tetraethylene glycol dimethylether (TEGDME), poly(ethylene glycol) dimethyl ether (PEGDME), diethylene glycol dibutyl ether (DEGDBE), 2-ethoxyethyl ether (EEE), sulfone, sulfolane ([0030]), an ionic liquid solvent, or a combination thereof ([0030], [0033]).
The lithium salt may be lithium perchlorate (LiClO4), lithium hexafluoro-phosphate (LiPF6), lithium borofluoride (LiBF4), lithium hexafluoroarsenide (LiAsF6), lithium trifluoro-metasulfonate (LiCF3SO3), bis-trifluoromethyl sulfonylimide lithium (LiN(CF3SO2)2), lithium bis(oxalato)borate (LiBOB), lithium oxalyldifluoroborate (LiBF2C2O4), lithium 3), Li-Fluoroalkyl-Phosphates (LiPF3(CF2CF3)3), lithium bisperfluoro-ethysulfonylimide (LiBETI), an ionic liquid lithium salt, or a combination thereof.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0019995 A1 (“Zhamu ‘995”) in view of US 2015/0064575 A1 (“He”) as applied to claim1 above, and further in view of US 10,193,139 B1 (“El-Kady”).
Regarding claims 2 and 3, modified Zhamu ‘995 discloses the graphene foam-protected selenium cathode layer of claim 1.  Zhamu ‘995 is silent regarding the solid graphene foam containing a three-dimensional network of interconnected open cells [claim 2] (emphasis added) and the solid graphene foam containing closed cells [claim 3] (emphasis added).
El-Kady discloses a conducive scaffold comprising a conductive foam such as a graphene foam (Abstract; col. 3, lines 13-16; col. 5, lines 33-35).  El-Kady further discloses that in some embodiments, the conductive foam comprises a closed-cell foam wherein the pores are sealed, and in some embodiments, the conductive foam comprises an opened-cell foam wherein the pores are open (col. 47, lines 55-59).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used either a closed-cell foam or an open-cell foam or both because El-Kady teaches the equivalence of using a closed-cell foam and an open-cell foam as a conductive scaffold.  Furthermore, in view of El-Kady, choosing a closed-cell foam or an open-cell foam would amount to choosing from among a finite number of identified, predictable solutions for the foam each, with a reasonable expectation of success.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0019995 A1 (“Zhamu ‘995”) in view of US 2015/0064575 A1 (“He”) and US 2016/0301078 A1 (“Zhamu ‘078”).
Regarding claim 6, Zhamu ‘995 discloses a graphene foam (Abstract) for application as a current collector and/or electrode material in a battery ([0019]).  The graphene foam comprises a sheet or roll of solid graphene foam composed of multiple pores or cells and pore walls containing graphene sheets ([0023], [0037], [0059]).  The pore walls contain a pristine graphene material having essentially zero % of non-carbon elements, or a non-pristine graphene material having from 0.001% to 5% by weight of non-carbon elements wherein the non-pristine graphene is selected from graphene oxide, reduced graphene oxide, graphene fluoride, graphene chloride, graphene bromide, graphene iodide, hydrogenated graphene, nitrogenated graphene, chemically functionalized graphene, or a combination thereof ([0021]-[0022], [0060]).  This graphene foam wall is not made by gluing or bonding discrete flakes/platelets together with a resin binder, linker, or adhesive; instead, they are merged through joining or forming of covalent bonds with one another ([0095]).  The inter-plane spacing d002 of the graphene in walls is 0.3354 nm to 0.40 nm ([0021], [0033], [0091], claim 2).
Zhamu ‘995 does not expressly disclose a selenium coating or particles residing in said pores or bonded to said pore walls of said solid graphene foam, wherein said solid graphene foam further accommodates a second element selected from Be, Te, or a combination thereof and the weight of said second element is less than the weight of selenium.
He discloses a rechargeable lithium-selenium cell having a cathode active material selected from SexSy (x/y ratio=0.01 to 100) or a mixture or alloy of Se and S (Abstract; [0053]; Table 2).  He further discloses a cathode current collector of a graphene paper or film ([0036]) and that the cathode active material is supported by a network of conductive nano filaments selected from graphene sheets ([0037], [0086]).  He teaches mixing selenium powder with the graphene during formation ([0140]-[0141]).  When combined with Zhamu ‘995 this would result in particles of selenium residing in the pores or bonded to the pore walls of the solid graphene foam (see also He at [0087]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated selenium as taught by He to provide a battery cell that has long cycle life, high capacity, and high energy density (Abstract).
Regarding said solid graphene foam further accommodates a second element selected from Be, Te, or a combination thereof and the weight of said second element is less than the weight of selenium, as noted above, He discloses a cathode active material selected from SexSy (x/y ratio=0.01 to 100) or a mixture or alloy of Se and S.  In exemplary embodiments, the cathode active material comprises 60% Se and 20% S (Example K-1; Table 2).  However, He does not expressly disclose that the solid graphene foam further accommodates a second element selected from Bi, Te, or a combination thereof and the weight of said second element is less than the weight of selenium.
Zhamu ‘078 discloses a rechargeable alkali metal battery (Abstract) wherein the cathode active material may be selected from sulfur, selenium, tellurium or a 
Regarding the amount of the second element, He discloses an exemplary cathode active material comprises 60% Se and 20% S (Example K-1; Table 2).  As modified above, the cathode active material would comprise 60% Se and 20% Te.

Response to Arguments
Applicant's arguments filed 03/12/2021 have been fully considered but they are not persuasive.
Applicant argues He does not motivate the claimed foam structure and its production or interlayer spacing and cites [0091] of He.  Please consider the following remarks.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., interlayer spacing) are not recited in the rejected claim 1.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As to claim 6, it is noted that Zhamu ‘995 dislcoses an inter-plane spacing d002 of the graphene in walls is 0.3354 nm to 0.40 nm ([0021], [0033], [0091], claim 2).  He is not relied upon for this feature.  Moreover, the section of He to which applicant cites 
Regarding applicant’s allegation of unexpected results, applicant points to Fig. 10 in support of the allegations.  However, the specification does not appear to contain any details of the cathode structure of GO-derived graphene foam containing Se residing in foam pores.  Therefore, the Office has no basis for which to evaluate the significance of the data.  Applicant is reminded that whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  See also MPEP 716.02.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727